Order entered February 24, 2020




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-20-00112-CV

                           CITY OF FORT WORTH, TEXAS, Appellant

                                                  V.

                          JOEL F. FITZGERALD, SR., PH. D., Appellee

                          On Appeal from the 191st Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-19-08184

                                             ORDER
        Before the Court is appellee’s February 20, 2020 motion for leave to file a supplemental

letter brief concerning this Court’s jurisdiction over his cross-appeal. We GRANT the motion.

We ORDER the supplemental letter brief tendered to this Court on February 20, 2020 filed as of

the date of this order.

        Appellant shall file its letter brief addressing the jurisdictional issue by March 2, 2020.

                                                        /s/    ROBERT D. BURNS, III
                                                               CHIEF JUSTICE